DETAILED ACTION
	This office action is in response to the amendment filed on 12/22/2020 in which claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
“said UCI request including an indication of whether a scheduling request (SR) should be reported”
The arguments state on page 10; “The DCI bit in Examiner cited paragraph [0098] (Yerramalli) does not instruct a UE to send SR information but rather simply indicates a variety of types of information which the UE is permitted; i.e., may send…The may language makes it clear that the DCI bit does not instruct the UE to send a particular type of information but rather indicates information that may, which is clearly optional language.”
The amendment to the claim recites; “an indication of whether a SR should be reported,” which means the SR report is not requested but made as a suggestion or optional for the UE to send which is the same as done in the prior art by allocating a resource for the SR and permitting the UE to do so.
For example, language such as; “the UCI request including an indication requesting a scheduling request to be reported from the UE;” is not optional language and differs from what is stated in the claims and the rejection for that reason.
(that is requested) [0283] and the UCI types are HARQ, CSI, and SR as stated in [0261] therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that an SR and a CSI can be requested in a UCI request of Marinier because they are both types of UCI available for transmission.

Therefore the rejections to the claims is maintained as shown below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US20180006791A1) in view of Yerramalli et al. (US20190182826A1).
As to claims 1 and 14, Marinier teaches a communications method, the method comprising: ([0004] A method and apparatus for uplink feedback)
operating a base station to transmit an uplink control information (UCI) request in a Physical Downlink Control Channel (PDCCH) to a User Equipment (UE), ([0278] –[0279] UE may receive on the PDCCH a UCI request included in a DCI transmission fig.s 1A and 1C both show transmissions between a base station and a UE.)
said UCI request requesting transmission of HARQ acknowledgment information for one or more previously communicated transmission segments identified by HARQ IDs included in the UCI request and ([0078] the WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of the identity of the HARQ process associated with the transmission (or indicated in the DCI). [0283] UCI request includes a downlink HARQ process identity)
 including an indication of information to be multiplexed with HARQ acknowledgement information; and ([0283] the UCI request contents may include a type of UCI. The WTRU may determine what type of UCI in shall include in the UCI transmission, e.g., HARQ A/N only or also in combination with any applicable CSI.)
operating the base station to monitor for uplink control information including HARQ information from the UE. ([0076]-0077] The WTRU may determine that the transmission is characterized according to at least one of the following: retransmission for the concerned HARQ process) This means the base station is monitoring for UCI including HARQ information based on the UCI request in the DCI or else a retransmission may need to occur in order to have successful communication)
(Fig. 1A shows a base station [0346] A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer)
But does not specifically teach:
Said UCI request including an indication of whether a scheduling (SR) should be reported.
However Yerramalli teaches wherein said UCI request includes an indication of whether scheduling request (SR) should be reported. ([0098] the DCI includes one bit, the bit may be set to indicate whether the UE may send ACK/NACK, CSI, SR, or any combination thereof.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI request in the DCI of Marinier with the DCI indication in Yerramalli in order to inform the UE to send an SR.
As to claims 3 and 15, Marinier in view of Yerramalli teaches the communications method of claim 1, wherein said UCI request further includes a timing indicator indicating which slot of an uplink channel in which the requested UCI information is to be transmitted. (Marinier [0282] the UCI request may be used to assign the indicated UCI to a specific uplink resource, e.g., such as a resource indicated by the UCI scheduling information. [0299] In an example, DCI (UCI) may indicate scheduling information for UCI. as a function of the UCI scheduling information, some or all the properties of the uplink transmission for at least some of the applicable UCI, e.g., possibly including the applicable transmission resources and/or (starting) resource block(s), possibly timing and/or timing offset,)
As to claims 4 and 16, Marinier in view of Yerramalli teaches the communications method of claim 3, wherein said indication of information to be multiplexed with HARQ acknowledgment information is a Channel State Information (CSI) request indicating what information is to be multiplexed with HARQ acknowledgment information to be communicated in response to the CSI request. (Marinier [0283] the UCI request contents may include a type of UCI. The WTRU may determine what type of UCI in shall include in the UCI transmission, e.g., HARQ A/N only or also in combination with any applicable CSI.)



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Yerramalli as applied to claim 1 and further in view of Ekpenyong et al. (US20160192388A1).
As to claim 2, Marinier in view of Yerramalli teaches the communications method of claim 1,
But does not specifically teach:
 wherein the HARQ IDs included in the UCI request occupy up to 16 bits of the UCI request.
However Ekpenyong teaches wherein the HARQ IDs included in the UCI request occupy up to 16 bits of the UCI request. ([0077] the maximum number of SCells is 16. [0080] In a new DCI format the payload contains a HARQ-ACK indication bitmap with a length that is either equal to the number of configured SCells or is set to the maximum number of SCells. A bit value of `1` or `0` respectively indicates HARQ-ACK is required or not required for the SCell mapped to the bit location. In a second embodiment of the invention, the HARQ-ACK indication bitmap is multiplexed with DL scheduling information in a single DCI format.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the DCI (UCI request) of Marnier with the DCI of Ekpenyong in order to indicate which HARQ process requires feedback.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Yerramalli as applied to claim 1 and further in view of Nam et al. (US20110299484A1)
As to claim 5, Marnier in view of Yerramalli teaches the communications method of claim 4, 
But does not specifically teach:
wherein said CSI request is an indicator including 6 or fewer bits indicating the format and content of the information to be multiplexed with the HARQ acknowledgment information to be communicated in a CSI report in response to the CSI request. 
However Nam teaches wherein said CSI request is an indicator including 6 or fewer bits indicating the format and content of the information to be multiplexed with the HARQ acknowledgment information to be communicated in a CSI report in response to the CSI request. ([0103] The UCI includes aperiodic CSI, rank information (RI), and Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) signaling. [0094] if carrier aggregation is configured, the aperiodic CSI request field contains 2 bits (1 bit is added to the DCI format in the UE-specific search space): [0105] If carrier aggregation is not configured, this implies that CSI request field is 1; [0114] As an example, it is assumed that the UE is configured with 5 component carriers (CCs), or 5 serving cells, [0121] In some embodiments, the modulation format of the CSI is determined by at least one of the payload size and the number of DL CCs reported by the current CSI reporting.) 
This means the format and content of the CSI in the UCI is determined based on the CSI request indicator for a carrier or serving cell which can be 1 or 2 bits which means it can have 6 or less bits in the CSI request. 
It would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Marnier with the CSI request method of Nam in order to receive channel state information from a UE at a base station.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Yerramalli as applied to claim 1 and further in view of Bao et al. (US20140086222A1).
As to claim 6, Marnier in view of Yerramalli teaches the communications method of claim 3, further comprising, prior to operating a base station to transmit said uplink control information (UCI) request, operating the base station to configure the UE with: ii) a look-up table for UCI multiplexing rules. ([0118] The WTRU may determine the subset of ACKs to transmit by at least one of: a priority list and a semi-statically configured set of rules. [0119] The priority list may be pre-configured by the eNode-B)
But does not specifically teach:

However Bao teaches further comprising, prior to operating a base station to transmit said uplink control information (UCI) request, operating the base station to configure the UE with: i) Physical Uplink Control Channel (PUCCH) Resource Set for delayed acknowledgment/negative acknowledgement (ACK/NACK) feedback; ([0113]-[0116] describes the base station reserves resources for a delayed group ACK.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Marinier with the delayed ack transmission method of Bao in order to save transmission resources.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Yerramalli as applied to claim 1 and further in view of Loehr et al. (US20190349983A1).
As to claims 7 and 17, Marinier in view of Yerramalli teaches the communications method of claim 1,
But does not specifically tach:
 wherein said UCI request further includes indicators for activation of one of a plurality of configured grants.
However Loehr teaches wherein said UCI request further includes indicators for activation of one of a plurality of configured grants ([0066] In some embodiments, the activation/deactivation status of a configured grant may be represented by a one -bit flag. signaling may be done by physical layer signaling (e.g., within a DCI). [0067] According to various embodiments, there may be multiple configured grant(s) in a serving cell active at the same time. the RAN Node 210 signals the activation/deactivation status of a configured grant (e.g., type 1 CG) configured for a serving cell. The activation/deactivation status of a configured grant is signaled by means of a bitmap, each bit of the bitmap representing the activation/deactivation of one configured grant of the serving cell.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that multiple bits can be represented in decimal form. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI request/ DCI of Marnier with the activation DCI signaling of Loehr in order to inform the UE which resources are available.
As to claims 8 and 18, Marnier in view of Yerramalli as applied to claim 1 and further in view of Loehr teaches the communications method of claim 7, wherein said UCI request includes both a request for a channel state information (CSI) report and a scheduling request (SR). (Marinier [0283] the UCI request contents may include a type of UCI [0280] In an example, DCI(UCI) may indicate a UCI request. A UCI request may be used to determine what UCI to generate for transmission. In an example, the WTRU may determine, as a function of the UCI request, what feedback to include in a UCI transmission. [0164] The selection of a format and associated parameters may be based on at least one of the following. The selection may be based on the number of information bits for different types of UCI to be transmitted on PUCCH (including multiple types of HARQ-ACK, CSI, SR). For example, the selection may be based on the presence or not of different types of UCI to be transmitted on PUCCH. [0261] possibly multiple types of UCI available for transmission, e.g., HARQ-ACK, CSI or SR ;)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the UCI request may contain a request for CSI and a request SR because they are both types of UCI that can be requested. 
As to claims 9 and 19, Marinier in view of Yerramalli as applied to claim 1 and further in view of Loehr teaches the communications method of claim 8, wherein said indication of information to be multiplexed with HARQ acknowledgement information is a Channel State Information (CSI) request indicating what information is to be multiplexed with HARQ acknowledgment information to be communicated in response to the CSI request. (Marinier [0283] the UCI request contents may include a type of UCI. The WTRU may determine what type of UCI in shall include in the UCI transmission, e.g., HARQ A/N only or also in combination with any applicable CSI.)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Yerramalli and Loehr as applied to claim 7 and further in view of Bao.
As to claim 10, Marnier in view of Yerramalli and Loehr teaches the communications method of claim 7, further comprising, prior to operating a base station to transmit said uplink control information (UCI) request, operating the base station to configure the UE with: ii) a look-up table for UCI multiplexing rules. (Marinier [0118] The WTRU may determine the subset of ACKs to transmit by at least one of: a priority list and a semi-statically configured set of rules. [0119] The priority list may be pre-configured by the eNode-B)
But does not specifically teach:
further comprising, prior to operating a base station to transmit said uplink control information (UCI) request, operating the base station to configure the UE with i) sets of Configured Grant Physical Uplink Control Channel (CG PUCCH) Resource for delayed acknowledgment/negative acknowledgement (ACK/NACK) feedback; and
However Bao teaches further comprising, prior to operating a base station to transmit said uplink control information (UCI) request, operating the base station to configure the UE with: i) Physical Uplink Control Channel (PUCCH) Resource Set for delayed acknowledgment/negative acknowledgement (ACK/NACK) feedback; (Bao [0113]-[0116] describes the base station reserves resources for a delayed group ACK.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Marinier with the delayed ack transmission method of Bao in order to save transmission resources.


s 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Yerramalli as applied to claim 1 and further in view of Salem et al. (US20190253200A1).
As to claims 11 and 20, Marnier in view of Yerramalli teaches the communications method of claim 1, 
But does not specifically teach:
wherein the PUCCH is on a carrier wider than 20MHz; and 
wherein the method further comprises: 
operating the base station to perform downlink listen before talk; and 
wherein said UCI request requesting transmission of HARQ acknowledgment information indicates one or more LBT sub-bands to be used for communicating the requested information.
However Salem teaches wherein the PUCCH is on a carrier wider than 20MHz; and ([0075] The CC or BWP 412 has a bandwidth of 80 MHz and may be called "wideband" because the bandwidth is greater than 20 MHz, A PDCCH 418 in one of the subbands includes DCI 420. The DCI 420 schedules a downlink transmission of a TB 422 to UE 110 in a PDSCH. The DCI 420 also allocates four uplink time-frequency resource partitions, which in FIG. 9 are four PUCCHs on which the UE 110 may send HARQ feedback corresponding to the TB 422.)
wherein the method further comprises: 
operating the base station to perform downlink listen before talk; and ([0084] Although not shown in FIGS. 9 and 10, the base station 170 may also send the DCI 420 and associated downlink TB transmission 422 via an LBT-based downlink transmission.)
wherein said UCI request requesting transmission of HARQ acknowledgment information indicates one or more LBT sub-bands to be used for communicating the requested information. ([0075] The DCI 420 also allocates four uplink time-frequency resource partitions, which in FIG. 9 are four PUCCHs on which the UE 110 may send HARQ feedback corresponding to the TB 422. The HARQ feedback is sent in the uplink LBT-based transmission using one or more of the allocated subbands if LBT corresponding to the subbands succeeds.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Marinier in view of Salem in order to decrease traffic load and improve wireless communication reliability by using available unlicensed spectrum resources. 
As to claim 12, Marnier in view of Yerramalli as applied to claim 1 and further in view of Salem teaches the communications method of claim 11, further comprising: operating the UE device to determine control information related to channel quality or channel occupancy to multiplex and transmit with HARQ acknowledgement information in response to the UCI Request. (Marinier [0283] the UCI request contents may include a type of UCI. The WTRU may determine what type of UCI in shall include in the UCI transmission, e.g., HARQ A/N only or also in combination with any applicable CSI.)
As to claim 13, Marinier in view of Yerramalli as applied to claim 1 and further in view of Salem teaches the communications method of claim 12, further (Marinier [0283] the UCI request contents may include a type of UCI. The WTRU may determine what type of UCI in shall include in the UCI transmission, e.g., HARQ A/N only or also in combination with any applicable CSI. [0287] The WTRU may perform such uplink transmission.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465